On October 10, 1995, it was ordered that the defendant, Geramy Ranta, be committed to the Department of Corrections for the term of two (2) years for the offense of Theft, a felony, to run consecutively with the sentences received in criminal cause number DC 94-543 and DC 94-639. The defendant is further notified that the law *24imposes upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that he is hereunder Supevision. This fee is payable to the Clerk of Court. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to statute 46-18-236, Montana Code Annotated, plus the sum of five dollars ($5.00) for Court Automation Surcharge. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty-Five Dollars ($25.00) to the Treasurer of this County.
DATED this 19th day of March, 1996.
On March 8,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by John Kennedy, deputy county attorney from Billings.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: The defendant shall be sentenced to the Department of Corrections for a period of ten (10) years to run consecutive to criminal cause numbers DC 94-543 and DC 94-639.
The reason for the amendment is because of the defendant’s extensive prior criminal history and demonstrated need by the pre-sentence investigation for a long period of supervision.
Done in open Court this 8th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Geramy Ranta for representing himself in this matter and also John Kennedy, deputy county attorney from Billings for representing the State.